I N    T H E      C O U R T       O F       A P P E A L S          O F      T E N N E S S E E

                                                                E A S T E R N               S E C T I O N                         FILED
                                                                                                                                    January 22, 1998

                                                                                                                                  Cecil Crowson, Jr.
                                                                                                                                  Appellate C ourt Clerk
K A R E N     A N N       G A Y       W I L S O N                                       )       B R A D L E Y C O U N T Y
                                                                                        )       0 3 A 0 1 - 9 7 0 8 - C V - 0 0 3 2 4
P. l a i n t i f f - A p p e l l e e                                         )
                                                                                        )
                                                                                        )
            v .                                                                         )       H O N . C A R R O L L             L .     R O S S ,
                                                                                        )       J U D G E
                                                                                        )
K E N N E T H       J A M E S         W I L S O N                                       )       A F F I R M E D I N P A R T ;                 V A C A T E D
                                                                                        )       I N P A R T ; M O D I F I E D                 I N P A R T
            D e f e n d a n t - A p p e l l a n t                                       )       a n d R E M A N D E D




A R T H U R       B A S S       O F     C L E V E L A N D       F O R          A P P E L L A N T

D .   M I T C H E L L           B R Y A N T      O F      C L E V E L A N D             F O R       A P P E L L E E




                                                                O    P         I    N       I   O     N




                                                                                                                              G o d d a r d ,         P . J .




                          K e n n e t h        J a m e s      W i l s o n           a p p e a l s          a      j u d g m e n t       o f   t h e     C i r c u i t

C o u r t     f o r       B r a d l e y        C o u n t y      w h i c h           p r o v i d e d             t h a t   " t h e       p a r t i e s     a r e

g r a n t e d       a     d i v o r c e        f r o m      o n e    a n o t h e r , "                a n d       a w a r d e d     c u s t o d y       o f     t h e

p a r t i e s '         t w o     m i n o r      c h i l d r e n          t o       t h e       w i f e ,         K a r e n   A n n       G a y   W i l s o n .
                                                  M r .              W i l s o n                          a p p e a l s ,                          r a i s i n g                              t h e             f o l l o w i n g                              t h r e e                 i s s u e s :



                                            1       .                    D i d t h                        e t r          i         a    l      c o u r t e r                            r i n                f a i l          i n         g             t o         d i s m i s s
                        t     h       e P l         a i n t              i f f ' s                        c o m p        l         a    i    n t f o r d i                              v o r c            e a n d               c        h i           l d         c u s t o d y
                        p     u       r s u a       n t t                o T . C .                        A . 3          6         -    4    - 1 0 6 ( b ) ( 1                          ) 1 f             o r f a            i l         u r        e         t o
                        i     n       c l u d       e t h                e j u r i                        s d i c        t         i    o    n a l i n f o r                            m a t i            o n r e            q u         i r           e d         i n           h e r
                        f     i       r s t         p l e a              d i n g b                        y T .          C         .    A    . S e c t i o n                              3 6 -            6 - 2 1 0          ? 2

                                  2 .     D i d t h e t r i a l c o u r t e r r i n a w a r d i n g c u s t o d y
                        o f t h e p a r t i e s ' t w o m i n o r c h i l d r e n t o t h e P l a i n t i f f
                        r a t h e r t h a n t o t h e D e f e n d a n t ?

                                  3 .       D i d t h e t r i a l c o u r t e r r i n g r a n t i n g                                                                                                                                                     a         d i v o r c e
                        t o t h e p a r t i e s r a t h e r t h a n t o t h e D e f e n d a n t
                        i n d i v i d u a l l y o n h i s c o u n t e r - c o m p l a i n t ?




                        1
                                                 ( b ) (         1   )     T   h   e     c          o m    p   l a   i n       a       n t     s   h a    l       l     a       l s   o       a l l e       g e t h          e       f    u l l n               a m e         o f         t   h e
h   u   s   b   a   n   d ,            t h     e f u l           l     m   a   i   d   e n            n    a   m e     o       f         t   h e     w    i       f e   ,         t   h e     i r m         a i l i n        g       a    d d r e s             s e s ,         d    a    t   e s    a n d
p   l   a   c   e   s     o       f      t     h e i r           b   i r   t   h   ,     r          a c    e     o   r         c       o l   o r     o    f         e   a       c h     s     p o u s       e , n u          m   b   e    r o f                 p r e v       i o    u    s
m   a   r   r   i   a   g e       s      o     f e a c           h     s   p   o   u   s e          ,      d   a t   e         a       n d     p   l a    c       e     o       f     t h     e m a         r r i a g        e       o    f t h e                 p a r       t i    e    s   , t h e
n   u   m   b   e   r     o       f      t     h e i r           c   h i   l   d   r   e n            w    h   o     a r       e         m   i n   o r    s         a   t         t   h e       t i m       e   o f          t   h   e      f i l i             n g o         f      t    h   e
c   o   m   p   l   a   i n       t    ,       a n d a           n   y     o   t   h   e r            l    i   t i   g a       t       i o   n     c o    n       c e   r       n i   n g       t h e         c u s t        o   d   y      o f s               u c h         c h    i    l   d r e n i n
t   h   i   s       o   r         a    n y       o t h e         r     s   t   a   t   e            i n        w h   i c       h         e   i t   h e    r         p   a       r t   y       h a s         p a r t i        c   i   p    a t e d ,               a s         s p    e    c   i f i e d
i   n § 3 6 - 6 -                           2 1   0 .             I t s         h a l           l
                                                                                                b e                m a    n d a t o r y t h a                               te v e             r y         c o m    p l a i n t                  f i l e d u n d e r t h i s
c   h a p t e r s h                        a l    l c        o   n t a i       n t         h e f o                r e    g o i n g , a n d                              t h e t               r i     a   l j      u d g e s s                  h a l l d i s m i s s
p   e t i t i o n s                        a n    d b        i   l l s         w h i       c h d o                   n   o t c o n t a i n                              t h e f               o r     e   g o i    n g u n l e                  s s i t c a n b e s h o w n
t   o t h e s a t                          i s    f a c      t   i o n         o f         t h e c                o u    r t t h a t s u c                              h i n f               o r     m   a t i    o n c o u l                  d n o t b e o b t a i n e d
b   y t h e c o m                          p l    a i n      a   n t o         r p         e t i t i              o n    e r b y e x e r c                              i s i n g                d    u   e d      i l i g e n c                e .

                        2
                                             3 6        -    6 -     2 1 0 .               I        n f o       r m a     t     i o n i             n         f i    r s t              p l     e a    d i n      g o    r    a f f                 i d a v i t           -   -
C   o   n   t i     n u i n            g   d u t         y      t     o i n         f o     r        m c         o u r     t     . - - ( a         )      E     v   e r y           p     a   r t     y    i     n a       c u s t              o     d y p r o           c   e    e d i      n   g i n
i   t   s     f     i r s t              p l e a        d    i n     g o r            i    n          a n          a f   f     i d a v i           t      a     t   t a c         h e     d       t   o    t     h a t     p l e a              d     i n g s h           a   l    l g        i   v e
i   n   f   o r     m a t i            o n u n          d    e r       o a t       h       a        s t        o t       h     e c h i             l d    '     s      p r        e s     e   n t        a d     d r e   s s , t                h     e p l a c           e   s      w h      e   r e t h e
c   h   i   l d       h a s              l i v e        d      w     i t h i       n       t        h e        l a s     t         f i v e            (   5     )      y e        a r     s   ,       a n d        t h   e n a m                e     s a n d             p   r    e s e      n   t
a   d   d   r e     s s e s              o f t          h    e       p e r s       o n     s          w i      t h       w     h o m t             h e          c   h i l         d       h   a s        l i     v e d     d u r i              n     g t h a t               p    e r i      o   d .   I n
t   h   i   s       p l e a            d i n g          o    r       a f f i       d a     v        i t        e v e     r     y p a r             t y          s   h a l         l       f   u r     t h e      r d     e c l a r              e       u n d e r             o    a t h
w   h   e   t h     e r :
                      ( 1 )                T
                                           h e          p    a   r t     y h a         s   p          a r t i c i p a t e d ( a s a p a r t y , w i t n e s s , o r i n a n y                                                                                                        o t h e r
c a p a c           i t y )                i
                                           n a          n    y     o     t h e r         l i          t i g a t i o n c o n c e r n i n g t h e c u s t o d y o f t h e s a m e                                                                                                      c h i l d         i n
t h i s             o r a              n   y o t        h    e   r       s t a t       e ;
                      ( 2 )                T
                                           h e          p    a   r t     y h a         s i            n f      o r m a t i o n                     o   f a n y c                      u s t o d           y p r o c e e d i n g c o n c e r n i n g t h e
c h i l d             p e n            d n g
                                           i            i    n     a       c o u       r t            o f        t h i s o r                       a   n y o t h e                    r s t a             t e ; a n d
                      ( 3 )                T
                                           h e          p    a   r t     y k n         o w s            o      f a n y p e r                       s   o n n o t                      a p a r             t y t o t h e p r o c e e d i n g s w h o h a s
p h y s i           c a l              c s t o
                                           u            d    y     o     f t h         e c            h i      l d o r c l a                       i   m s t o h                      a v e c             u s t o d y o r v i s i t a t i o n r i g h t s
w i t h             r e s p            e t t
                                           c            o        t h     e c h         i l d          .
                      ( b )                I
                                           f t          h    e     d     e c l a       r a t          i o      n     a   s      t o            a   n y o            f t           h e a           b o v e          i t e m       s i s i                      n t h e
a   f   f   i   r   m a t i            v , t
                                           e            h    e     d     e c l a       r a n          t        s h   a   l     l  g          i v   e a d            d i t         i o n a         l i n f          o r m a       t i o n u                    n d e r o a t h a s
r   e   q   u   i   r e d              b   y t h        e        c o     u r t .           T          h e        c   o   u     rt            m a   y e x            a m i         n e t           h e p a          r t i e       s u n d e                    r o a t h a s t o
d   e   t   a   i   l s o              f t h e            i      n f     o r m a       t i o          n        f u   r   n     is h          e d     a n d            a s           t o           o t h e r          m a t       t e r s p                    e r t i n e n t t o t h e
c   o   u   r   t   ' s j              u r i s d        i c      t i     o n a         n d            t h      e     d   i     sp o          s i   t i o n            o f           t h e           c a s e        .
                      ( c )                E a c        h        p a     r t y         h a s            a        c   o   n     ti n          u i   n g d            u t y           t o           i n f o r        m t h         e c o u r t o f a n y c u s t o d y
p r o c e           e d i n            g c o n          c e      r n     i n g         t h e            c      h i   l   d      i n            t   h i s            o r           a n y           o t h e r          s t a       t e o f w h i c h t h e p a r t y
o b t a i           n e d              i n f o r        m a      t i     o n d         u r i          n g        t   h   i     s p           r o   c e e d          i n g         .



                                                                                                                                                              2
                          M r s .       W i l s o n           f i l e d       t h e       o r i g i n a l           s u i t         o n     D e c e m b e r             2 1 ,

1 9 9 6 ,       a n d     M r .       W i l s o n         a n     a n s w e r           a n d       c o u n t e r - c o m p l a i n t .                       H i s

p l e a d i n g         i s     n o t       s t a m p e d         f i l e d         b y       t h e     C l e r k         o f       t h e       T r i a l         C o u r t ,

b u t     t h e     c e r t i f i c a t e               o f     s e r v i c e           b y     c o u n s e l           i s     d a t e d         M a y       2 9 ,       1 9 9 7 .



                          M r .       W i l s o n ' s           a n s w e r         s p e c i f i c a l l y               a d d r e s s e s             t h e       q u e s t i o n

r a i s e d       b y     h i s       f i r s t         i s s u e       w h i c h         c o u n s e l           a n d       t h e       T r i a l         C o u r t

d i s c u s s e d         p r i o r         t o     t r i a l .             D u r i n g         t h e       d i s c u s s i o n ,               c o u n s e l           f o r

M r s .     W i l s o n         s u g g e s t e d             t h a t       h e     m i g h t         a m e n d         h e r       c o m p l a i n t             t o     m e e t

t h e     o b j e c t i o n           r a i s e d ,           b u t     M r .       W i l s o n ' s           c o u n s e l           c o n t e n d e d             a n

a m e n d m e n t         w o u l d         n o t       r e s o l v e         t h e       p r o b l e m           b e c a u s e           T . C . A .         3 6 - 6 - 2 1 0

r e q u i r e d         t h e     i n f o r m a t i o n               b e     i n c l u d e d           i n       t h e       f i r s t         p l e a d i n g .               T h e

T r i a l       J u d g e       i n d i c a t e d             t h a t       h e     w o u l d         b e     i n c l i n e d             t o     a l l o w         t h e

a m e n d m e n t ,           b u t     t h a t         i f     h e     d i d       s o       h e     w o u l d         b e     r e q u i r e d             t o     g r a n t         a

c o n t i n u a n c e .               P a r e n t h e t i c a l l y ,                   w e     n o t e       t h a t         i t     i s       n o t       c l e a r       f r o m

t h e     r e c o r d         n o r     f r o m         a r g u m e n t           o f     c o u n s e l           b e f o r e         t h i s         C o u r t         w h y     a

c o n t i n u a n c e           w o u l d         b e     r e q u i r e d .               I n       a n y     e v e n t ,           t h e       p a r t i e s           t a c i t l y

a g r e e d       t h a t       t h e       c a s e       s h o u l d         g o       t o     t r i a l         w i t h o u t           t h e       a m e n d m e n t

b e i n g       f i l e d .



                          E v e n       i f ,       a s       i n s i s t e d           b y     M r .       W i l s o n ,           t h e       r e q u i r e m e n t s               o f

t h e     C o d e       S e c t i o n s           a r e       j u r i s d i c t i o n a l ,                 i t     s e e m s         t o       u s     t h e       C o u r t

h a d     a u t h o r i t y           t o     e n t e r         t h e       d e c r e e         w h i c h         h e     d i d       b a s e d         u p o n         p r a y e r s

o f     t h e     c o u n t e r - c o m p l a i n t                   w h i c h         m e t       t h e     r e q u i r e m e n t s                 o f     T . C . A .         3 6 -

4 - 1 0 6 ( b ) ( 1 )           a n d       3 6 - 6 - 2 1 0 .




                                                                                          3
                              W e       w i l l           n o t           a d d r e s s            t h e    s e c o n d       i s s u e       b e c a u s e               w e         f i n d

t h e     r e c o r d           i s         n o t         s u f f i c i e n t l y                    d e v e l o p e d        f o r     u s       t o         d o     s o .             W e     s a y

t h i s     b e c a u s e               a t       t h e           c o n c l u s i o n                o f    M r .     W i l s o n ' s         t e s t i m o n y ,                     t h e

f o l l o w i n g             c o l l o q u y                 o c c u r r e d                b e t w e e n        c o u n s e l       a n d       t h e         C o u r t :



                      M R . B R Y A N T :                                     Y o u r H o n o r , I h a v e s e v e r a l o t h e r
            w i t n e s s e s h e r e .                                   I     h a v e t h e b a b y s i t t e r t h a t k e e p s t h e
            c h i l d r e n - -

                    T H E C                   O   U   R   T   : I d               o   n   ' t n e e d - - j u s t b r i e f l y                           t e l l m e
            w h o t h e w i                   t   n   e   s   s e s a             r   e   .     I d o n ' t s e e a n y n e e d                           t o b r i n g
            a l l t h e s e                   o   t   h   e   r w i t             n   e   s s e s o n .    S o I w o u l d l i k                          e f o r y o u
            t o j u s t g e                   n   e   r   a   l l y t             e   l   l m e w h a t t h e y w o u l d s h o                           w .

                          M     R   .       B R   Y A N T         :       Y   o u r        H o n   o r , I h a v e t w o w i                  t   n   e s s e s t h a t
            w   o   r k w       i   t   h     M   r s .           W   i   l   s o n        t h a   t w i l l t e s t i f y a b                o   u   t - - w h o
            h   a   v e b       e   e   n     i   n h e           r       h   o m e ,        w h   o h a v e c h i l d r e n t                h   e   m s e l v e s - -
            t   h   e f i       t   n   e   s s     o f           h   e   r     h o m      e ,     a b o u t t h e i r c h i l d              r   e   n b e i n g
            o   v   e r t       h   e   r   e ,     s t a         y   i   n   g o v        e r     t h e r e , h o w t h e y h                a   v   e n o
            p   r   o b l e     m   s       w i   t h t           h   a   t   .

                              I h a         v e t h           e     b a b         y s i t t e r h          e r e w h o w o u l d t                e   s   t   i f   y h       o w
            p   u   n c   t   u a l         M r s .           W   i l s o         n i s a b o u            t d r o p p i n g o f f                a   n   d     p   i c k     i n g
            u   p     t   h   e c h         i l d r e         n   .     S         h e ' s n e v e          r o b s e r v e d a n y t              h   i   n   g     i n       t h e
            w   a   y     o   f t h         e c h i           l   d r e n           s e e m i n g          t o b e d i r t y o r                  n   e   g   l e   c t e     d o r
            a   b   u s   e   d i n           a n y           w   a y d           u r i n g t h e            t i m e s h e ' s k e p              t       t   h e
            c   h   i l   d   r e n .

                      H e r s i s t e r i s h e r e                                            a n d       h e r h u s b a n d          w h o h a v e b e e n
            a r o u n d t h e m .     T h o s e a r e                                          t h e       o t h e r t y p e s          o f w i t n e s s e s I
            h a v e .

                              M R .       B A S S         : Y o u             r       H
                                                                                     o n o     r , I        h a   v e     h i s     m o t   h e r         h e   r   e ,       w h o
            w   i   l   l     t e s     t i f y           a b o u t               t e t
                                                                                      h        i m e s      t h   a t     t h e     p a r   t i e     s     h   a   v e
            l   i   v   e d     w i     t h h e           r d u r             i   n   gt h     e m a r      r i   a g e   , a b     o u t     t h     e     l   a   c k       o   f
            a   t   t   e n   t i o     n t h a           t M r s             .       W
                                                                                     i l s     o n g a      v e     t o     t h e     c h   i l d     r   e n   ,     a   n   d
            a   l   s   o     a b o     u t h e           r e x c             e   s i v e
                                                                                      s          u s e      o f     f o   r c e     i n     d i s     c   i p   l   i n   i   n   g
            t   h   e     c   h i l     d r e n ,           p a r t           i   c l a r
                                                                                      u        l y i n        s   l a p   p i n g     M e   l i n     d   a     i   n     t   h   e
            f   a   c   e .       A     n d s h           e a l s             o       h
                                                                                     a s       t h e l      i t   t l e     c a m   c o r   d e r         w i   t   h     t   h   e
            v   i   d   e o     s c     r e e n           o n i t                 t   os h     o w t h      e     v i d   e o o     f M     e l i     n   d a   .         A   n   d
            w   h   a   t     t h a     t w i l           l s h o             w   , Y o u      r H o n      o r   , i     s a       l a r   g e       b   r u   i   s e
            d   i   r   e c   t l y       o n t           h e l o             w   e r b a      c k a b      o v   e t     h e r     i g h   t b       u   t t   o   c k s a n d
            a   n   o   t h   e r       s m a l l           b r u i           s   e d i r      e c t l y      i   n t     h e m     i d d   l e       o   f     t   h e l e f t
            b   u   t   t o   c k s     .

                      T h e y w o u l d                               a   l s o - - h i              s m o t h e r a n          d f a       t h e r w o u l d
            t e s t i f y t o t h e q                                 u   a l i t y o f              c a r e h e p r o          v i d e     d f o r t h e
            c h i l d r e n .   W e a l                               s   o h a v e h i              s s i s t e r h e          r e ,       w h o w i l l
            t e s t i f y a b o u t w h                               a   t s h e k n o              w s a b o u t M r          . M a       n t o o t h .

                                                                                                       4
                     T H E C O U R T :                  I w o u l d a c c e p t                     t h a t a l l t h e s e w i t n e s s e s
            w i l l t e s t i f y t o                   t h o s e t h i n g s .                     T h e p a r t i e s w i l l m a k e a
            b r i e f c l o s i n g .



                            I t     i s     a p p a r e n t       f r o m         t h e       f o r e g o i n g           t h a t     a     p r o p e r

r e s o l u t i o n           o f     t h e     q u e s t i o n         o f       c u s t o d y         d e p e n d s         u p o n       t h e       C o u r t ' s

a s s e s s m e n t           o f     t h e     c r e d i b i l i t y             o f       t h e     w i t n e s s e s           w h o     d i d       n o t

t e s t i f y .



                            A s     t o     t h e     l a s t     i s s u e ,           M r .       W i l s o n       i n s i s t s         t h a t       h e       s h o u l d

b e     g r a n t e d         t h e       d i v o r c e       b e c a u s e         h i s       w i f e       h a d       b e e n     g u i l t y         o f

n u m e r o u s         a c t s       o f     a d u l t e r y         a n d       h e       o n l y     o n e ,       w h i c h       h e       c o n t e n d s         s h e

h a d     c o n d o n e d .               W h i l e     i t     i s     t r u e         t h e       p a r t i e s         l i v e d       t o g e t h e r           a f t e r

t h e     o c c a s i o n           o f     M r .     W i l s o n ' s         i n d i s c r e t i o n               i n     1 9 9 2 ,       t h e r e         i s     n o

p r o o f       t h a t       M r s .       W i l s o n       h a d     k n o w l e d g e             o f     i t ,       w h i c h       i s     a

p r e r e q u i s i t e             o f     t h e     d e f e n s e         o f     c o n d o n a t i o n .                 M o r e o v e r ,           t h e r e       i s

p r o o f       i n     a d d i t i o n         t o     M r .     W i l s o n ' s             a d u l t e r y ,           t h a t     h e       w a s     g u i l t y         o f

p h y s i c a l         a n d       m e n t a l       a b u s e       t o     M r s .         W i l s o n       w h i c h ,         a l o n g         w i t h       t h e

a c t     o f     a d u l t e r y ,           w o u l d       s u p p o r t         t h e       C o u r t ' s         f i n d i n g         t h a t       " t h e r e

a r e     a m p l e         g r o u n d s       f o r       d i v o r c e         o n       b o t h     t h e       c o m p l a i n t           a n d     o n       t h e

c o u n t e r - c o m p l a i n t . "                   I n     l i g h t         o f       t h e     T r i a l       C o u r t ' s             g r a n t i n g         a

d i v o r c e         t o     b o t h       p a r t i e s ,       i t       m a y       b e     i n f e r r e d           t h a t     t h e r e         w e r e       a m p l e

g r o u n d s         f o r       d i v o r c e       p r o v e n       b y       b o t h       p a r t i e s .



                            B a s e d       u p o n     t h e     r e c o r d           b e f o r e         u s ,     I t     a p p e a r s           t h e     C o u r t

w o u l d       b e     a u t h o r i z e d           i n     d e c l a r i n g             t h e     p a r t i e s         t o     b e     d i v o r c e d




                                                                                        5
                                                                                       3
p u r s u a n t               t o         T . C . A .     3 6 - 4 - 1 2 9 ,                 a n d       t h e      d e c r e e      e n t e r e d         b e l o w     i s

m o d i f i e d               b y         d e l e t i n g         t h a t        p o r t i o n          w h i c h         s t a t e s ,     " T h e       p a r t i e s        a r e

g r a n t e d             a     d i v o r c e           f r o m          o n e     a n o t h e r , "              a n d     i n s e r t i n g       i n      l i e u

t h e r e o f ,               " T h e         p a r t i e s            a r e     d e c l a r e d            t o     b e     d i v o r c e d . "



                                F o r         t h e     f o r e g o i n g              r e a s o n s            t h e     j u d g m e n t     o f     t h e      T r i a l

C o u r t         i s         a f f i r m e d           i n       p a r t ,        v a c a t e d            i n     p a r t ,     m o d i f i e d         i n    p a r t       a n d

r e m a n d e d               f o r         p r o c e e d i n g s              n o t       i n c o n s i s t e n t            w i t h     t h i s     o p i n i o n .            T h e

c o s t s         o f         a p p e a l         a r e        a d j u d g e d             o n e - h a l f          a g a i n s t       M r s .     W i l s o n        a n d

o n e - h a l f               a g a i n s t           M r .       W i l s o n          a n d        h i s       s u r e t y .



                                                                                             _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                                             H o u s t o n M . G o d d a r d , P . J .


C O N C U R :



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
D o n T . M c M u r r a y , J .



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
C h a r l e s D . S u s a n o , J r . , J .




              3
                                3 6 - 4 - 1 2 9 .             S t i p u l a t e d g r o u n d s a n d / o r d e f e n s e s - - G r a n t o f d i v o r c e . - -
( a ) I n         a l l       a c t i o n s f o r             d i v o r c e f r o m t h e b o n d s o f m a t r i m o n y o r f r o m b e d a n d
b o a r d ,       t h e       p a r t i e s m a y             s t i p u l a t e a s t o g r o u n d s a n d / o r d e f e n s e s .

            ( b ) T h e               c    o u r t m a y , u       p    o n s u c h s t i p u l a t i o n s o r u p o n p r o o f , g r a n t a d i v o r c e
t o t h e p a r t y w                 h    o w a s l e s s         a    t f a u l t o r , i f e i t h e r o r b o t h p a r t i e s a r e e n t i t l e d
t o a d i v o r c e ,                 d    e c l a r e t h e       p    a r t i e s t o b e d i v o r c e d , r a t h e r t h a n a w a r d i n g a
d i v o r c e t o e i t               h    e r p a r t y a l       o    n e .

                                                                                                    6